COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Willie Koehler v. Amoco Federal Credit Union and Reba Hankins

Appellate case number:    01-13-00498-CV

Trial court case number: 11-CV-1172

Trial court:              212th District Court of Galveston County

        On June 27, 2013, appellant, Willie Koehler, filed an affidavit of indigence in this court
in the above-referenced appeal. See TEX. R. APP. P. 20.1(a)(2). On July 9, 2013, we referred the
affidavit to the trial court. See TEX. R. APP. P. 20.1(c)(1), (d), (h)(4). On July 16, 2013,
appellees, Amoco Federal Credit Union and Reba Hankins, timely filed a contest to the affidavit.
See TEX. R. APP. P. 20.1(e)(1). Therefore, the trial court was required to either conduct a hearing
or sign an order extending the time to conduct the hearing by July 26, 2013. See TEX. R. APP. P.
20.1(i)(2). Further, to properly sustain the contest, the trial court was required to sign an order
sustaining the contest within the prescribed period for the hearing. See TEX. R. APP. P.
20.1(i)(4). The clerk’s record does not reflect that the trial court signed an order extending the
period for the hearing or ruled on the contest by July 26, 2013. Accordingly, the allegations in
the affidavit are deemed true, and appellant is entitled to proceed without advance payment of
costs. See id.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       It is so ORDERED.



Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: September 24, 2013